Citation Nr: 0941138	
Decision Date: 10/28/09    Archive Date: 11/04/09	

DOCKET NO.  07-02 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky




THE ISSUE

Entitlement to service connection for disability manifested 
by tingling of the arms and hands.




ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from January 1983 to 
January 1987.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  In December 2008, the 
Board denied entitlement to service connection for a right 
hip disability, but remanded the issue remaining on appeal 
for additional VA neurological examination with record review 
and request for opinions.  This was accomplished in February 
2009, and the case is now ready for appellate review.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  No chronic disease, injury, or disability manifested by 
tingling of the arms and hands incurred during service has 
been identified upon multiple VA examinations.  



CONCLUSION OF LAW

A disability manifested by tingling of the arms and hands was 
not incurred in or aggravated by service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist the Veteran in obtaining such evidence.  

The Veteran was provided formal VCAA notice prior to the 
issuance of the rating decision now on appeal.  He was 
informed of the evidence necessary to substantiate his claim, 
the evidence he was responsible to submit, the evidence VA 
would collect on his behalf, and advised he should submit any 
relevant evidence in his possession.

The service treatment records, VA outpatient treatment 
records, and multiple VA examinations with record reviews 
have been collected for review.  The case was most recently 
remanded by the Board for the conduct of another neurological 
examination with record review and request for opinions 
consistent with VCAA at 38 U.S.C.A. § 5103A(d).  All notice 
and assistance requirements have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1131.  Service connection may also be granted 
for certain specified diseases, including arthritis or 
organic diseases of the nervous system, which are shown to 
have become manifest to a compensable degree within one year 
from the date of service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  The Veteran filed his current claim for service 
connection for a disability manifested by tingling of the 
arms and hands in 2004, 17 years after he was separated from 
service.  In that original claim, the Veteran indicated that 
he had sought treatment for this problem during service, and 
commencing with VA many years after service separation.  

The service treatment records do reveal the Veteran being 
seen in April 1984 reporting a reaction to Antabuse.  There 
was a complaint of paresthesia of the hands.  The same 
complaint was made the following day with an explanation of a 
pins and needles' sensation.  Examination revealed both upper 
extremities had good strength with full range of motion and 
no sign of edema, no pain on palpation, and good distal 
pulses.  The assessment was an ulnar nerve irritation.  There 
was also a notation that the reason the Veteran was having 
side effects from Antabuse was that he did not take the 
medication as directed.  He was to be advised to continue 
taking the medication, but as directed.  Months later, the 
Veteran was seen in November 1984, again complaining of a 
tingling sensation of the 4th and 5th fingers of each hand.  
Although he complained of being unable to fully extend both 
elbows, examination revealed full range of motion passively.  
The assessment at this time was psychosomatization, although 
the doctor wrote that he did not believe the patient to be 
malingering.  He was seen for consultation at the Naval 
hospital in Portsmouth, and the assessment was cervical spine 
disease versus carpal tunnel syndrome, but neither of these 
suspected diagnoses were in any way confirmed.  In February 
1985, the Veteran again complained of numbness and tingling 
of the hands.  Examination revealed radial pulses of two 
plus, positive Tinel's sign, but sensation was grossly intact 
and muscle strength 5/5.  Notably, these records make 
absolutely no reference to the Veteran's involvement in any 
form of a motor vehicle accident.  Additionally, after the 
last noted treatment for tingling sensation in February 1985, 
there are no further complaints of these symptoms through the 
time of the Veteran's separation, nearly two years later.  
There is no objective medical evidence that the Veteran 
sought or required treatment for tingling symptoms of the 
arms or hands following service separation for many years.  

The first similar complaint was reported by the Veteran next 
in a VA outpatient treatment record of September 2001, this 
time involving stiffness in the hands in the mornings and 
joint stiffness.  In December 2001, he complained of the left 
hand and wrist swelling, and the diagnosis was post-traumatic 
arthritis.  In January 2002, the Veteran complained of joint 
swelling of the fingers and wrists, and he provided a symptom 
history of four or five years, which did not extend back to 
military service.  Again, the assessment was probable 
arthritis of the hands and wrists.  Thereafter follows a 
number of years with no complaints until May 2005, the 
Veteran again complained of bilateral upper extremity 
numbness.  

In March 2005, the Veteran was provided a VA examination.  At 
this time, for the first time, the Veteran reported being in 
a motor vehicle accident during service involving a rollover 
and that at that time he had complaints of numbness of the 
legs and arms.  He reported being discharged from the private 
hospital and returning to duty and reporting to sick call 
with the same complaints.  Examination noted the Veteran to 
be well and symmetrically muscled.  Electromyogram and nerve 
conduction study impression was no evidence of a right 
cervical radiculopathy, no evidence of ulnar neuropathy 
bilaterally, and an isolated finding of radial sensory 
mononeuropathy of the right wrist which is frequently 
associated with minor trauma such as that seen from wearing a 
wristwatch.  Cervical spine X-rays were grossly within 
limits.  The assessment was sensory complaints in the 
distribution of the C8-T1 ulnar nerve distribution but, 
normal examination with no finding of muscle wasting or loss 
of sensation on physical examination.  Also noted was normal 
ulnar nerve C8-T1 nerve conduction electromyography.  There 
was some right wrist swelling at the time of examination.  
The Veteran was noted to be left-handed, although somewhat 
ambidextrous.  

The Veteran was next seen for VA examination with claims 
folder review in August 2007.  At this time, the Veteran 
reported tingling and numbness of both hands, especially the 
4th and 5th fingers if he strikes the back of his upper arm.  
It was noted that neurodiagnostic studies in 2005 did not 
delineate any basis for these symptoms.  Repeat testing did 
reveal some mild right median neuropathy at the wrist and 
right ulnar neuropathy at the elbow, but without any evidence 
of peripheral neuropathy.  

Pursuant to the most recent remand, the Veteran was provided 
a VA neurological examination with record review in February 
2009.  At this time, the Veteran again reported first noting 
tingling in his arms after experiencing an Antabuse reaction 
during service.  He reported these tingling sensations were 
intermittent and not constant, and that he had not sought 
medical attention other than VA examinations since separating 
service.  He had never been told he had carpal tunnel 
syndrome.  There was noted to be no history of trauma to any 
nerves.  Examination of both arms noted that muscle strength 
was 5/5 and sensory testing was normal in each upper 
extremity.  There was no muscle atrophy, no abnormal muscle 
tone or bulk, no tremors or ticks, and no joint was affected 
by neurological problems.  A five-view cervical spine series 
showed vertebral height, alignment and bone density to be 
well maintained with no fracture or subluxation, no soft-
tissue swelling and with disc spaces well maintained.  There 
was some mild degenerative changes on the left at C3-C4.  
Again, the Veteran denied any weakness.  Later in the 
examination, the Veteran reported the intermittent numbness 
in his fingers started in 1985 after he was in a motor 
vehicle accident, "but it had not gotten worse since then."  
It was noted that monopolar needle EMG exam in 2005 showed a 
completely normal EMG, and findings on this nerve conduction 
testing was relatively unchanged compared to previous study.  
The impression from examination was that there were no 
electrodiagnostic study evidence of polyneuropathy in the 
muscles and nerves of the upper extremities.  There was no 
electrodiagnostic evidence of ulnar neuropathy bilaterally.  
There were isolated findings of a radial sensory 
mononeuropathy at the wrist which was frequently associated 
with minor trauma such as that seen from wearing a 
wristwatch.  The diagnosis was a normal upper extremity 
neurological examination.  There was no nerve dysfunction.  

In response to questions posed, the VA neurologist wrote that 
the Veteran had during service reported developing tingling 
and numbness subsequent to an Antabuse reaction but that 
later during service, the diagnosis was that of a somatoform 
disorder.  The doctor wrote that the Veteran's initial 
complaint may very well have been related to the use of 
alcohol and Antabuse, but these symptoms would have resolved 
within days to weeks.  The VA doctor agreed that subsequent 
complaints may well have been somatization as the likely 
etiology.  He wrote that although the Veteran reported 
ongoing symptoms from service until present, this was not 
reflected consistently in the objective medical records in 
that the Veteran was seen in the neurology department as an 
outpatient on two occasions in 2007 and did not mention these 
particular symptoms.  Further, the doctor noted the Veteran 
had reported never seeking care for these symptoms outside of 
VA Compensation & Pension examinations.  The doctor wrote 
that the Veteran's upper extremity neurological examination 
was normal, so no pathological diagnosis could be given at 
present.  The doctor wrote that although the Veteran now 
complained of identical symptoms to those first noted in 
1984, it was not likely that current upper extremity symptoms 
were related to a neurological pathology because there was no 
current neurological diagnosis or physiological explanation 
for his current reported symptoms.  There were noted to be 
inconsistent and transient findings on different 
electrodiagnostic studies and on normal laboratory studies.

The Board finds that a clear preponderance of the evidence on 
file is against the Veteran's claim.  Clearly the Veteran 
reported with symptoms of numbness and tingling of the arms 
and principally hands during service on several occasions, 
and there was never a clear clinical diagnosis made during 
service.  It was initially believed that this may have been a 
physical reaction of mixing alcohol and Antabuse, but later a 
somatoform reaction was felt to be the appropriate diagnosis.  
Notably, after the Veteran was last seen in February 1985 for 
these symptoms, the service treatment records are entirely 
silent for any objective evidence of continuity of such 
symptoms through the time of his separation in January 1987.  
There is certainly an absence of any objective medical 
evidence of continuity of symptoms for many years following 
service separation.  When seen in January 2002 for complaints 
of joint swelling in the fingers and wrists, the Veteran 
reported this had been ongoing for some four to five years, 
which clearly would not extend back to the time of the 
Veteran's service in the mid-1980's.  

Thereafter, multiple VA examinations have failed to result in 
any clear diagnosis of a neurological disorder attributable 
to incidents of service.  Cervical spine X-ray studies have 
noted some mild degenerative changes, but nothing has been 
noted such as herniated or compressed disks with nerve 
impingement to explain the Veteran's upper extremity symptoms 
from a cervical spine point of view.  Multiple examinations 
have found the Veteran to have normal muscle tone, bulk, and 
strength of both upper extremities.  The most recent 
examination finds that the Veteran essentially has an upper 
extremity neurological examination which is entirely normal.  
He also wrote that it was not likely that current extremity 
symptoms are related to a neurological pathology based upon a 
lack of signs on current examination, inconsistent and 
transient findings on different electrodiagnostic studies 
(EMG/NCS) and on normal laboratory studies.  He wrote that 
there was simply no physiologic explanation for the Veteran's 
reported symptoms.  

The Board also notes a clear inconsistency in the Veteran's 
reports of symptom onset during service.  He initially 
reported these symptoms to have arisen coincident with an 
adverse reaction to Antabuse, and this report is confirmed in 
the service treatment records.  More recently, the Veteran 
reported these symptoms to have arisen from his involvement 
as a passenger in a serious motor vehicle accident, although 
no records of such motor vehicle accident or private 
hospitalization were ever submitted by the Veteran or 
discoverable by VA.  Moreover, a careful review of the 
service treatment records fails to reveal that the Veteran 
ever reported such accident involvement during service, nor 
was he medically discovered to have been involved in a 
serious motor vehicle accident or to have any injuries 
consistent with such an accident during service.  

As noted in the Board's earlier December 2008 decision on an 
associated claim for right hip disability, a direct RO 
inquiry to the Norfolk Police Department to find 
documentation of such motor vehicle accident involving the 
Veteran resulted in a negative reply from that department, 
and no responses were ever received from the Veteran despite 
repeated requests to have him submit authorization for 
release of medical records from the Norfolk General Hospital 
where he claimed to have been treated after the alleged April 
1985 motor vehicle accident.  Additionally, the most recent 
VA examination report includes comments by the VA neurologist 
that there were records showing that the Veteran had been 
seen by VA as an outpatient in the neurology department, 
despite the Veteran's reports of never having sought such 
treatment outside of VA Compensation & Pension examinations.  

There have been notations upon recent examination of isolated 
findings of a radial sensory mononeuropathy of the right 
wrist, but this is noted to be frequently associated with 
minor trauma such as that seen from wearing a wristwatch, and 
has not been related by any VA examiner or any evidence 
submitted by the Veteran to any incident, injury or disease 
of military service.  The most recent examination clearly 
reports no physiologic explanation for the Veteran's reported 
symptoms and a normal upper extremity neurological 
examination.  In the absence of any findings of current 
disability or identifiable pathology to explain the Veteran's 
complaints of numbness and tingling, an award of service 
connection for such disability is not warranted.  


ORDER

Entitlement to service connection for a disability manifested 
by tingling in the arms and hands is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


